Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with the applicant’s attorney, Richard A. Sutkus (Reg. No. 43,941), on 09/08/2021.

The application has been amended as follows: 
In claim 8, line 2, delete the word “when.”
In claim 8, line 2, delete the term “and/or.”
In claim 13, line 2, delete the word “when.”
In claim 25, delete the first instance of the term “wherein the” in line 1.
Note: this application is in condition for allowance except for the presence of claims 15-22 directed to an invention non-elected without traverse.  Accordingly, claims 15-22 have been cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose, teach or 
Shadduck, U.S. Patent No. 8,574,226, a closes relevant prior art for fusing two or more tissue, the apparatus comprising a temperature-controlled fluid and electrical energy adapted for dehydrating  and fusing two or more proximate tissues (see Figs. 3A-4, 6A-6B, and 14; and col. 10 lines 18-57, col. 17 lines 10-53, and col. 19 lines 32-56). However, Shadduck teaches away from using laser energy for fusing tissues (see col. 2 lines 20-65, and col. 3 lines 25-31).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)272-4765.  The examiner can normally be reached on Mon - Fri. 9:30AM -10:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED M FARAH/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
September 10, 2021